Citation Nr: 0420643	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral popliteal 
aneurysms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1948 to February 1952.

This matter comes before the Board of Veterans Affairs 
(Board) on appeal from a September 2000 decision of the VA 
Regional Office (RO) in Los Angeles, California, that denied 
service connection for a right shoulder disability, a low 
back disability and bilateral popliteal aneurysms, status 
post surgical repair.  This case was previously before the 
Board in January 2003 at which time the Board reopened a 
previously denied claim for service connection for a low back 
disability.  Also at that time, the Board undertook 
additional development of the issues of service connection 
for a low back disability, right shoulder disability and 
bilateral popliteal aneurysms pursuant to 38 C.F.R. § 19.9, a 
regulation which has since been held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Although the additional 
evidence developed by the Board pertinent to the issues of 
service connection for low back and right shoulder 
disabilities (consisting of an April 2003 VA examination 
report), has not been initially reviewed by the RO, the Board 
finds that any due process violation in this regard 
constitutes harmless error in light of the favorable outcome 
below.  Id.  

The issue of entitlement to service connection for bilateral 
politeal aneurysms is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran has post-traumatic arthritis of the lumbar 
spine with degenerative joint disease/degenerative disc 
disease that is medically attributable to service.

2.  The veteran has right shoulder impingement, status post 
rotator cuff repair, that is medically attributable to 
service.


CONCLUSIONS OF LAWS

1.  The criteria for service connection for post-traumatic 
arthritis of the lumbar spine with degenerative joint 
disease/degenerative disc disease are met.  38 U.S.C.A. 
§§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for service connection for right shoulder 
impingement, status post rotator cuff repair are met.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the veteran's claims folder has been 
lost and reconstructed.  Nonetheless, considering the record 
in light of the duties imposed by the VCAA and its 
implementing regulations, and in view of the Board's 
favorable disposition of the claims on appeal, the Board 
finds all notification and development actions needed to 
fairly adjudicate the claims for service connection for a low 
back disability and right shoulder disability have been 
accomplished and no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

II.  Background

The pertinent available evidence as has been reconstructed 
and incorporated into the veteran's claims file is outlined 
below.

A copy of the Military Service Deck Logs for the USS Witek 
(DD848) shows that the veteran was transferred to a U.S. 
Naval Hospital in June 1950 for treatment of injuries 
diagnosed as fracture of the right shoulder, elbow and ankle, 
sustained from a fall from a ladder leading to the Forward 
Engine Room at Hatch 1-98.

In February 1952, the veteran filed a claim for service 
connection for a back disability which he attributed to the 
June 1950 injury. 

Also in February 1952, the RO received a statement from four 
fellow servicemen of the veteran who attested to the 
veteran's fall on board the USS Witek in June 1950.  They 
said that the veteran's right scapular region struck the 
curve of a ladder that he was descending and that he twisted 
his leg.  They also said that his right arm was twisted 
around his back and he instantly complained of back pain.  
They added that after returning to duty the veteran continued 
to complain of back pain.  They remarked that the veteran had 
been seen at the U.S. Naval Hospital approximately six months 
later and received treatment at that time which continued 
until his discharge in 1952.

R. Steedman, M.D. noted on an October 1999 medical record 
that a wheelchair was being requested for the veteran due to 
right shoulder surgery that he underwent in May 1993 that 
left little feeling in his shoulder.

On file is a November 1999 letter from orthopedic surgeon 
Martin H. Stauber, M.D., who said that the veteran had been 
under his care for continued right shoulder discomfort with 
significant right shoulder impingement and a rotator cuff 
tear.  He said that the veteran underwent right shoulder 
surgery in May 1993 that included an arthroscopy debridement 
of his joint with an open rotator cuff repair and 
acromioplasty.  He referenced the veteran's "significant 
injury" to his shoulder in service and opined that "[a] 
severe fall, when he slipped from the top of a ladder landing 
on his right-shoulder, scapula, and upper back region, no 
doubt caused impairment of shoulder function and injury to 
this area."  He said that the June 1950 injury "may have 
significantly injured his shoulder muscles, altering the 
biomechanics and causing subsequent impingement type 
symptoms."  He added that although there had been other 
injuries to the veteran's shoulder since then, in his best 
judgment, the inservice injury contributed to his present 
continued permanent disability.

The veteran submitted additional statements from fellow 
servicemen dated in October 2001 and April 2002 attesting to 
his injury on board the USS Witek in June 1950.  They said 
that the veteran fell from a ladder, was hospitalized for his 
injuries, and continued to complain thereafter of pain in his 
legs, back and shoulder.

During a VA orthopedic examination in April 2003, the veteran 
complained of chronic low back pain, frequent exacerbations 
approximately six times a month, and an inability to walk and 
bend over.  He also said that he had to use a wheelchair at 
home and outside.  With respect to his right shoulder, the 
veteran complained of chronic right shoulder pain radiating 
to the right elbow and right hand.  He said he was unable to 
grip and push his wheelchair.  He also said that the right 
shoulder pain and dysfunction bothered him all the time.  He 
noted no significant improvement since the 1993 surgery.  
After reviewing the veteran's claims file and examining him, 
the examiner diagnosed the veteran as having status post 
fall, low back injury, chronic low back pain and leg pain, 
presumed post-traumatic arthritis with degenerative joint 
disease/degenerative disc disease.  He also diagnosed the 
veteran as having status post fall right shoulder injury with 
shoulder impingement, status post rotator cuff tear repair, 
chronic right shoulder pain and dysfunction.  X-rays revealed 
degenerative osteoarthritis changes of the facet joints of 
the lower lumbar spine and hypertrophic degenerative changes 
of the acromioclavicular joint with significant inferior spur 
formation.  Regarding etiology, the examiner opined that the 
veteran's low back and right shoulder disabilities were 
multi-factorial and progressive, but that the inservice fall 
that occurred in June 1950 with sustained trauma contributed 
significantly to the veteran's permanent disability.  

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain diseases such as arthritis are presumed to be 
service-connected if manifest to a compensable degree (10 
percent for hypertension) within one year of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

A copy of the Military Service Deck Logs of the USS Witek 
shows that the veteran did indeed sustain injuries on board 
the USS Witek in June 1950 after falling from a ladder.  The 
injuries as noted in the deck logs included fractures of the 
right shoulder, elbow and ankle.  Although no mention was 
made of the veteran's back in the log entry, the veteran did 
submit statements in 1952 (and in 2001) from several fellow 
servicemen who attested to the veteran's complaints of back 
pain at the time of the incident and continuously thereafter.  
Moreover, a VA examiner in April 2003 diagnosed the veteran 
as having status post fall, low back injury, chronic low back 
pain, presumed post-traumatic arthritis with degenerative 
joint disease/degenerative disc disease.  He also diagnosed 
the veteran as having status post fall right shoulder injury 
with shoulder impingement, status post rotator cuff tear 
repair, chronic right shoulder pain and dysfunction.  He went 
on to opine that while the veteran's back and right shoulder 
disabilities were multi-factorial and progressive, his 
inservice fall in June 1950 "did contribute significantly to 
his permanently disability."  This opinion is afforded 
significant weight in view of the fact that the examiner had 
the veteran's complete claims file available to him that he 
reviewed prior to examining the veteran, not the 
reconstructed file.  Additional favorable evidence includes a 
November 1999 opinion of private orthopedist Martin H. 
Stauber, M.D., who, after having treated the veteran, noted 
his severe fall in service in June 1950 which he described as 
the veteran landing on his right shoulder, scapula, and upper 
back region.  He opined that this accident "significantly 
injured [the veteran's] shoulder muscles, altering the 
biomechanics and causing subsequent impingement type 
symptoms."  He also said that although there had been other 
injures to the veteran's shoulder since then, in his best 
judgment, the inservice injury did contribute to his present 
continued permanent disability.

It is unfortunate that the veteran's original claims file is 
missing and his reconstructed claims file is not as complete.  
Nonetheless, it is noteworthy that the basis of the RO's 
denial of these claims as reflected in the February 2002 
supplemental statement of the case is that the evidence 
failed to relate current back and right shoulder disabilities 
to service.  However, the April 2003 examination report not 
only evidences present back and right shoulder disabilities, 
but also relates the disabilities to the veteran's active 
duty service.  

In view of the favorable evidence noted above, and the lack 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence favors the grant of service 
connection for post-traumatic arthritis of the lumbar spine 
with degenerative joint disease/degenerative disc disease, 
and right shoulder impingement, status post rotator cuff 
repair.  38 C.F.R. § 3.303(d).




ORDER

Service connection for post-traumatic arthritis of the lumbar 
spine with degenerative joint disease/degenerative disc 
disease is warranted.  Service connection for right shoulder 
impingement, status post rotator cuff repair, is warranted.  
The appeal is granted to this extent. 


REMAND

The reconstructed claims file contains an April 2003 VA 
vascular examination report, but unlike the April 2003 
orthopedic examination report, this report is devoid of a 
medical opinion regarding a possible nexus between the 
veteran's diagnosed bilateral popliteal aneurysms and 
service.  The Board requested a nexus opinion in its March 
2003 development memorandum.  Such an opinion is particularly 
essential in view of a private physician's November 1999 
opinion suggesting a possible link between the veteran's 
popliteal artery aneurysm and the June 1950 accident, i.e., 
he stated that such a link was "conceivable", and in view 
of the April 2003 VA examiner's notation that the veteran had 
a "complicated vascular history".  In addition, the RO 
should have the opportunity to review the April 2003 VA 
vascular examination report, along with any subsequent 
evidence obtained, prior to the Board's review.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

It is also pertinent to note that the RO referenced a 
February 2000 QTC examination report from Alpha Medical 
Diagnostics in its September 2000 decision.  An attempt must 
be made to obtain this report.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any evidence in his possession that 
pertains to the claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should attempt to obtain a 
copy of the February 2000 QTC examination 
report from Alpha Medical Diagnostics and 
incorporate the report into the claims 
file.

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of his 
bilateral popliteal artery aneurysms.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examinations.  All appropriate tests and 
studies should be conducted.  The 
appropriate examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent 
or higher degree of probability) that 
this disability is related to the 
veteran's period of active duty service, 
to include the April 1950 injury.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims file and determine if the 
veteran's claim of service connection for 
bilateral popliteal aneurysms can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



